Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/18/2020, in which claims 1-19 are presented for the examination.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 04/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 08/18/2020 are accepted by the examiner. 

Allowable Subject Matter
Claims 10-14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 15 recites the limitation "the recorded" in line 6, and line 10, 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 15 recites the limitation "the received" in line 10, and line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the generated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the recorded" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second receiving step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the recorded" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the received" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, 9 recites the limitation "the recorded" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, 9 recites the limitation "the generated" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the assigned" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the displayed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the recorded" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the performed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the displayed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the recorded" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the performed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnutzer et al. (US 2014/0303756, referred herein after Turnutzer) in view of Sun et al. (US 2017/0069146, referred herein after Sun) and Bhojan (US 2019/0050322).


As per claim 1, 15, Tarnutzer discloses a method for user interface testing of a vehicle under test ("VUT") (abstract, human-machine interface test system enables the automated testing of vehicle interface systems), comprising the steps of: 
coupling, communicatively, a test system (Fig. 3,  [0025]-[0026], Test system controller) to the VUT ([0012], “ vehicle (cars, buses, trucks, tractors, earth moving equipment, vans, RVs, boats, yachts, planes and light aircraft, and the like)”); 
receiving, by at least one human-machine-interface ("HMI") of the VUT (abstract, HMI), a first set of test cases (Fig. 1, HMI automated test-cases, a test and script engine [45] provides test cases, [0018]-[0019], [0052]);
recording, by the test system, HMI outputs responsive to the first set of test cases (Fig. 3, HMI output analysis, [0025], “FIG. 3 depicts the test system interface of the human-machine interface test system in which comprises the HMI display screen, test system controller external device controller [92] and camera [91] (graphical HMI output capture device) with the interfaces being used to stimulate/control the HMI or testing the HMI output/responses”);

Tarnutzer does not specifically discloses receiving, by the test system, scores for the recorded HMI outputs responsive to the first set of test cases;
assigning, by the test system, scores for the recorded HMI outputs responsive to the second set of test cases using the generated scoring criteria;


However, Sun discloses receiving, by the test system, scores for the recorded HMI outputs responsive to the first set of test cases (Fig. 6(a), step 334, [0076], a score is calculated);
assigning, by the test system, scores for the recorded HMI outputs responsive to the second set of test cases using the generated scoring criteria, ([0051], [0052], [0076]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sun’s vehicle diagnostic system into Tarnutzer’s Human-machine interface test system because one of the ordinary skill in the art would have been motivated to allow a user to infer a quality of performance [0051];


Neither Tarnutzer nor Sun discloses generating, by the test system, a second set of test cases and scoring criteria for the second set of test cases based on the received first set of test cases and the recorded HMI outputs responsive to the first set of test cases;
performing, by the test system, the second set of test cases on the HMI; recording, by the test system, HMI outputs responsive to the second set of test cases; and 
assigning, by the test system, scores for the recorded HMI outputs responsive to the second set of test cases using the generated scoring criteria;

However, Bhojan discloses generating, by the test system, a second set of test cases and scoring criteria for the second set of test cases based on the received first set of test cases and the recorded HMI outputs responsive to the first set of test cases (Fig. 3, step 303, [0062], “The test data may be generated in real-time and may depend on the one or more test scripts of the one or more additional features.”);
performing, by the test system, the second set of test cases on the HMI (Fig. 3, step 304, [0064]);
recording, by the test system, HMI outputs responsive to the second set of test cases; and ([0065]-[0066]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bhojan’s method for automated testing of human machine interface (HMI) applications associated with vehicles into Sun’s vehicle diagnostic system and Tarnutzer’s Human-machine interface test system because one of the ordinary skill in the art would have been motivated to  perform automated tests for checking whether the HMI application can access imaging application on the electronic device. 

As per claim 2, Tarnutzer discloses the method of claim 1 in the coupling step, wherein the test system is coupled to the VUT via a CAN bus of the VUT, and wherein the recorded HMI outputs responsive to the second set of test cases include at least one control signal initiated by the HMI ([0052], [0055]).

As per claim 3, 16, Tarnutzer discloses the method of claim 1, wherein the test system uses a camera to record the HMI outputs responsive to the first set of test cases and the HMI outputs responsive to the second set of test cases (Fig. 2, [0025], [0048]).

As per claim 4, 17, Tarnutzer discloses the method of claim 1, wherein the test system uses a microphone to record the HMI outputs responsive to the first set of test cases and the HMI outputs responsive to the second set of test cases ([0033]).

As per claim 5, Tarnutzer discloses the method of claim 1 in the second receiving step, wherein each of the scores is indicative of whether the HMI has passed, failed, or is flagged for user review for the first set of test cases ([0017]-[0018], [0055]).

As per claim 6, Bhojan discloses the method of claim 1 in the generating step, wherein the second set of test cases is inferred from the first set of test cases using a machine learning algorithm (Fig. 2, [0031], [0062]).

As per claim 18, neither Sun nor Tarnutzer, Bhojan teaches the test system of claim 15 further comprising at least one robotic arm, wherein the robotic arm is adapted to perform touch inputs on the HMI in accordance with the generated second set of test cases;

However, Gallacher teaches at least one robotic arm, wherein the robotic arm is adapted to perform touch inputs on the HMI in accordance with the generated second set of test cases (Fig. 6A, [0043]-[0044]);

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bhojan’s method for automated testing of human machine interface (HMI) applications associated with vehicles into Sun’s vehicle diagnostic system and Tarnutzer’s Human-machine interface test system because one of the ordinary skill in the art would have been motivated to  perform automated tests for checking whether the HMI application can access imaging application on the electronic device. 

As per claim 19, Bhojan discloses the test system of claim 15, wherein the second set of test cases is inferred from the first set of test cases using a machine learning algorithm (Fig. 2, [0031], [0062]);

Tarnutzer discsloes wherein each of the assigned scores is indicative of whether the HMI has passed, failed, or is flagged for user review for the first set of test cases ([0017]-[0018], [0055]).
See claim 1 for motivational statement.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Dutta teaches a method for developing a modular testing kit for testing a modular component of the HMI application.
Gallagher teaches a system for an inter-vehicle wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114